Name: Commission Regulation (EEC) No 3020/83 of 27 October 1983 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10 . 83 Official Journal of the European Communities No L 296/23 COMMISSION REGULATION (EEC) No 3020/83 of 27 October 1983 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the .European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1253/83 (3), as last amended by Regulation (EEC) No 2671 /83 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1253/83 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 22. (3) OJ No L 133 , 21 . 5. 1983 , p. 26 . 4 OJ No L 263, 24. 9 . 1983, p. 20 . No L 296/24 Official Journal of the European Communities 28 . 10 . 83 ANNEX to the Commission Regulation of 27 October 1983 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 32 from 7 to 13 November 1983 (') Week No 33 from 14 to 20 November 1983 (') Week No 34 from 21 to 27 November 1983 (') Week No 35 from 28 November to 4 December 1983 (') 02.01 A IV b) 1 1 03,940 106,093 108,380 110,893 2 72,758 74,265 75,866 77,625 3 114,334 116,702 119,218 121,982 4 135,122 137,921 140,894 144,161 5 aa) 135,122 137,921 140,894 144,161 bb) 189,171 193,089 197,252 201,825 (l ) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.